Case 7:19-cr-01204 Document1 Filed on 06/12/19 in TXSD Pain cists District Court
istrict Of Texas

 

 

 

 

 

_ AOOI (Rev. 11/11) Criminal Complaint FILED
TUN 12 29
UNITED STATES DISTRICT COURT 8
for the , | ._ David J. Bradley, Clerk’
Southern District of Texas —_
United States of America )
v. ) . _
Dan Eliud MONCADA GONZALEZ - ) Case No. W- | q- \A() NM
YOB: 1996 Citizenship: United States of America )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ 6/11/2019 _:_ in the county of Hidalgo _ in the
Southern District of Texas , the defendant(s) violated:
Code Section - Offense Description

Title 18, United States Code, Coercian and Enticement of a Minor
Section 2422 (b)

This criminal complaint is based on these facts:
See Attachment A

M Continued on the attached sheet.

ob Mickey! Mitel et
P " Wife ena ELT.

-John Reinosa HS! Special Agent

Printed name and title

 

Sworn to before me and signed in my presence. |

Date: ( \ 1 \ q . aes oe
. . udge ’s signature

City and state: McAllen, Texas on/J. Scgtt Hacker U.S. Magistrate Judge

/ Printed name and title

 
Case 7:19-cr-01204 Document1 Filed on 06/12/19 in TXSD Page 2 of 2

ATTACHMENT “A”

On June 11, 2019, Homeland Security Investigations (HSI) Rio Grande Valley Child Exploitation
Investigations Task Force (RGV CEITF) Special Agent (SA) John Reinosa participated in an undercover
online enticement investigation on the a social networking application (“the application”) and took on
the persona of a 13-year-old female child. The application uses the Internet, which is a means of
interstate or foreign commerce. SA Reinosa created a post in the area of McAllen, TX on the application.

Shortly after creating the post, SA Reinosa received a response from an application user under the
username “slim shaddy” (“the User”). In the ensuing conversation, via the application, SA Reinosa
stated that he was a 13-year-old female. The User asked SA Reinosa, posing as the 13 year old female,

~ whether she wanted to have sexual intercourse. The User continued the sexually explicit conversation
on the application and sent two images of an erect penis and a picture or screen shot of an adult female
performing oral sex on an adult male to SA Reinosa who the user believed to be a 13-year-old minor
female.

After the User requested to meet with SA Reinosa, posing as a 13-year-old female child, arrangements

_were made to meet at a location in McAllen, Texas. User said he would be arriving in a black Jeep, and
he would be wearing a blue shirt. The User also sent an image of the black Jeep that he would be
arriving in. ,

. Approximately 30 minutes later, a Jeep SUV arrived at the meeting location with a male subject driving.
The Jeep was identical to the image the suspected male sent to SA Reinosa, and the driver was a male
wearing a blue shirt. Agents immediately approached the Jeep and detained the driver. Agents also
seized a cell phone from the driver's floorboard.

The driver, later identified as Dan Eliud MONCADA GONZALEZ (hereinafter MONCADA), was transported
to the HSI McAllen office where a post-Miranda interview was conducted. In the interview, MONCADA
admitted to sending sexually explicit images.and videos of himself to an individual he thought was a 13-
year-old female to entice that individual to engage in sexual activity. MONCADA also admitted to driving
to the location to meet the 13-year-old female with the intent to engage in sexual activity, and admitted
he was the person utilizing the username “Slim Shaddy” on the application.

If MONCADA had sex with a 13-year-old child, he could have been charged with aggravated sexual
assault in violation of the Texas Penal Code 22.021.
